IN THE SUPREME COURT OF IOWA
                              No. 13–1331

                         Filed December 20, 2013


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

DAVID ALAN LEMANSKI,

      Respondent.



      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance commission reports that respondent committed ethical

misconduct and recommends a suspension. LICENSE SUSPENDED.



      Charles L. Harrington and David J. Grace, Des Moines, for

complainant.



      David A. Lemanski, Dubuque, pro se.
                                     2

CADY, Chief Justice.

      The Iowa Supreme Court Attorney Disciplinary Board charged

David A. Lemanski with numerous violations of the Iowa Rules of

Professional Conduct based primarily on his lack of diligence in

representing a client and his failure to respond to Board inquiries. The

Grievance Commission of the Supreme Court of Iowa found Lemanski

violated the rules of professional conduct and recommended he be

suspended from the practice of law for a period of six months. On our

review, we find Lemanski violated the rules of professional conduct and
impose a suspension of sixty days.

      I. Background Facts.

      David A. Lemanski was admitted to practice law in Iowa in 1979.

He is sixty-two years old and maintains a law office in Dubuque as a sole

practitioner. Lemanski has been admonished by the Board on two prior

occasions, and his license to practice law was briefly suspended on one

occasion. He was admonished for neglect of a client matter in 1997 and

for lack of diligence in an estate matter in 2007.      His license was

suspended for thirty days in 2000 for neglect, failure to promptly

disburse settlement funds, and failure to respond to Board inquiries.

      The circumstances responsible for the charges brought by the

Board in this case are strikingly similar to those that resulted in the

2000 suspension. In this case, Lemanski settled a personal injury claim

for a client in June 2011.    He received the settlement proceeds the

following month, but was required to resolve a Medicare subrogation

claim before disbursing the settlement proceeds to his client. Lemanski

submitted the information requested by the subrogation contractor to
resolve the subrogation interest. He used the appropriate form provided

to him by the contractor to submit the information.      The contractor,
                                      3

however, delayed taking action, and Lemanski subsequently experienced

difficulties in contacting the contractor.   At the same time, Lemanski

admittedly failed to keep his client informed of the process. Eventually,

this conduct caused the client to file a complaint with the Board.

      In December 2012, after the Board received the complaint,

Lemanski resolved the subrogation matter and disbursed the settlement

funds.   Yet, when the Board contacted Lemanski and requested a

response to the complaint, Lemanski failed to respond.          After this

conduct persisted, the Board filed the complaint that serves as the basis
for this action.   The Board charged Lemanski with failure to act with

diligence in representing a client in violation of rule 32:1.3, failure to

communicate with a client in violation of rule 32:1.4, failure to properly

deliver funds to a client in violation of rule 32:1.15, and failure to

respond to a demand for information from the Board in violation of rule

32:8.1(b).   The commission found Lemanski violated the rules and

recommended he be suspended from the practice of law for six months.

      II. Scope of Review.

      We review attorney disciplinary matters de novo. Iowa Supreme Ct.

Bd. of Prof’l Ethics & Conduct v. Bernard, 653 N.W.2d 373, 375 (Iowa

2002).

      III. Violations.

      On our de novo review of the record, we conclude by a convincing

preponderance of the evidence that Lemanski violated the rules of

professional conduct. However, we find the Board only established that

Lemanski violated rules 32:1.4 and 32:8.1(b).       Lemanski admitted he

failed to keep his client reasonably informed about the progress of the
subrogation matter.      See Iowa R. Prof’l Conduct 32:1.4(a)(3).    He also
                                         4

acknowledged that he failed to respond to Board inquiries.            See id.

r. 32:8.1(b).

        However, the only evidence in the record to show that Lemanski

failed to act with reasonable diligence in resolving the subrogation issue

was evidence that it took him nearly eighteen months to complete the

task.     While this time period seems inordinately long, Lemanski

explained the difficulties he encountered in his attempts to deal with the

contractor.      These difficulties were exacerbated by the inability of the

contractor to locate the records following a move of their offices from
Detroit, Michigan, to Oklahoma City, Oklahoma.          The Board made no

finding Lemanski was not credible, and there was some evidence in the

record that other attorneys have experienced problems and delays in

dealing with Medicare subrogation contractors.              Additionally, we

conclude there was insufficient evidence that Lemanski failed to properly

deliver funds to a client under rule 32:1.15(d). Lemanski did not know

the amount of the settlement proceeds that his client was “entitled to

receive” until the subrogation issue was resolved. See id. r. 32:1:15(d).

        IV. Discipline.

        In determining the proper sanction to impose, we recognize that

conduct falling under the umbrella of neglect and lack of diligence

normally supports a sanction that falls between a public reprimand and

a suspension up to six months. See Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Earley, 729 N.W.2d 437, 443 (Iowa 2007).             Further, neglect

compounded with other misconduct generally moves the sanction

towards the higher range. See, e.g., Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Casey, 761 N.W.2d 53, 61–62 (Iowa 2009) (suspending lawyer’s
license    for    three   months   for   neglect,   misrepresentations,   and

prematurely taking probate fees); Iowa Supreme Ct. Att’y Disciplinary Bd.
                                     5

v. Humphrey, 738 N.W.2d 617, 620–21 (Iowa 2007) (suspending lawyer’s

license for six months for severe neglect of six estates, failure to respond

to notices by the board, and making misrepresentations); Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Tompkins, 733 N.W.2d 661, 670 (Iowa 2007)

(publically reprimanding attorney for neglect and failure to respond to

the board’s notices); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Frerichs,

718 N.W.2d 763, 768 (Iowa 2006) (suspending lawyer’s license for three

months for misrepresentation, failure to respond to the board’s inquiries,

and a single act of neglect).    However, a public reprimand has been
imposed for neglect even with a prior history of neglect and failure to

respond to Board inquiries.        See Tompkins, 733 N.W.2d at 670.

Nevertheless, each case rests on its own unique facts and circumstances.

Iowa Supreme Ct. Disciplinary Bd. v. Kallsen, 814 N.W.2d 233, 239 (Iowa

2012).   In determining where this case falls, we primarily focus on

Lemanski’s history of client neglect, including the specific history of

conduct similar to the conduct that occurred in this case.         See Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Lemanski, 606 N.W.2d 11,

13–14 (Iowa 2000). Unlike Tompkins, this history regrettably reveals the

prior suspension of thirty days has been insufficient to deter Lemanski

and to protect the public. The uncaring attitude exhibited by Lemanski

towards his client in this case has also again been visited on the Board.

Accordingly, we conclude Lemanski should be suspended from the

practice of law for sixty days. See Iowa Ct. R. 35.13(2).

      V. Conclusion.

      We suspend David A. Lemanski from the practice of law in Iowa for

a period of sixty days from the filing of this opinion, and his license shall
be reinstated on the day after the suspension period has expired, subject

to any applicable exception under Iowa Court Rule 35.13(2).             This
                                     6

suspension shall apply to all facets of the practice of law. Id. r. 35.13(3).

Costs are taxed to Lemanski pursuant to Iowa Court Rule 35.27(1).

      LICENSE SUSPENDED.